Citation Nr: 0607041	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service connected headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from April 1984 to April 1988.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The current 50 percent evaluation is the highest 
schedular rating possible for the service connected 
headaches.

3.  The veteran's service connected headaches have not 
resulted in marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular scheme.

4.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for the service connected headaches have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, to 
include §§ 4.1, 4.2, 4.7, Diagnostic Code 8100 (2005).

2.  Application of extraschedular provisions with regard to 
the claim for a rating in excess of 50 percent for the 
service connected headaches is not warranted.  38 C.F.R. § 
3.321 (2005).

3.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2001, the veteran filed a claim for a rating in excess 
of 50 percent for the service connected headaches.

On VA examination in August 2001, it was reported that 
headaches had started in service and continued to the present 
time.  He was treated at the VA medical center.  He reported 
that headaches had worsened over the last year.  The veteran 
was currently a student studying business administration.  He 
indicated that headaches were so constant and severe that he 
had trouble keeping up with his school work.  Headaches 
occurred five to seven times a week.  Pain was described as 
severe and he would have to lie down in a dark room until 
headaches subsided.  The diagnosis was moderate chronic non-
prostrating vascular headaches.

VA outpatient records from the summer of 2001 to June 2002 
primarily reflect treatment for non-service connected 
psychiatric disability with an occasional reference to 
ongoing headaches.

The veteran submitted a claim for TDIU benefits in June 2002.  
He last worked on a full time basis in June 1996 as a clerk 
supervisor in a distribution center.  He worked on a limited 
part time basis (four hours a week) from July to September 
2001 as a gardener.  The most the veteran had ever earned in 
one year was over $40,000 as a postal supervisor in 1994.   
He had tried to obtain employment as a salesman at a 
department store in October 1996.  The veteran has completed 
one year of college.  From June 1999 to May 2003 the veteran 
received vocational rehabilitation training.  

On VA examination in September 2002, the veteran reported 
suffering from daily headaches.  Headaches also disrupted the 
veteran's sleep.  He reported that medications had helped 
with his sleep.  The veteran was not on any headache 
preventative medication.  He took Tylenol.  The veteran felt 
that headaches had impacted on the quality of his life to 
include quitting school.  It was opined that the veteran was 
able to perform desk type employment if his headaches were 
treated; it was felt that the veteran was employable.  

VA outpatient records from July 2003 to March 2004 generally 
reflect treatment for non-service connected disorders.  In 
January 2004, a treatment note indicated that the veteran 
planned to return to school as he felt he could manage a full 
time load of classes.  He believed that he previously could 
not complete school due to being preoccupied with caring for 
his daughter whereas this relationship was more stable now.  
Another January 2004 notation indicates that the veteran 
wanted to work at home as he did not want to work in an 
office where he could be attacked again.  

An April 2004 statement from the veteran's girlfriend of 13 
months indicates that she had witnessed several incidents 
when the veteran suffered from headaches.  Two occasions 
stood out in her mind when he suffered from severe headaches 
and he was unable to take care of himself.  

On VA examination in November 2004, it was noted that the 
veteran was unemployed.  Headaches currently averaged five to 
six times a week.  They could occur at any time of the day or 
night.  He was unable to identify a specific trigger for the 
headaches.  Headaches were described as being severe and he 
would generally lie down in a dark room.  He was on 
medications to include Motrin that generally provided good 
relief within one hour.  The diagnosis was mild headaches and 
it was opined that the veteran was fully employable as he was 
able to perform desk type work.

A November 2004 VA social and industrial survey indicates 
that the veteran had been diagnosed with post-traumatic 
stress disorder (PTSD) stemming from an incident when he was 
shot by a co-worker while he was working with the post office 
in 1995.  He did not maintain contact with any of his 
siblings and he was divorced.  He was the primary caretaker 
for one son and one daughter.  He had a good work history 
until being shot at the post office in 1995 (he worked at 
post office from 1989 to 1995).  Since that time, he had felt 
depressed.  His daily routine revolved around caring for his 
children, working out twice a week, and doing household 
chores.  It was opined that the veteran's neurological 
(headaches) and psychological (PTSD and depression) disorders 
had significantly hampered his industrial and social 
adjustment.  


Higher rating for headaches 

The veteran is rating as 50 percent disabled under Diagnostic 
Code (DC) 8100 for headaches.  DC 8100 provides that a 50 
percent rating is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  As the 50 percent evaluation 
is the highest rating possible under DC 8100, there is no 
basis for the assignment of a higher schedular rating. 

The Board will also consider whether a higher evaluation for 
headaches is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b).  In exceptional cases where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service connected disability may be approved provided the 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

Initially, the Board would note that it has neither been 
contended nor has the medical evidence shown that the veteran 
has ever been hospitalized due to headaches.  

With regard to the extent that headaches interfere with the 
veteran's employability, the Board notes that the rating 
schedule is designed to compensate for average impairments in 
earning capacity resulting from the service connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
Generally, the degree of disability specified in the rating 
schedule is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

In this case, there is no evidence that symptoms pertaining 
to headaches are manifest beyond what is contemplated by the 
applicable criteria.  In fact, a 50 percent evaluation under 
DC 8100 is properly assigned when there are very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  The 
description of the factors underpinning a 50 percent 
evaluation are in concert with the nature and extent of 
symptoms experienced by the veteran as demonstrated in the 
medical record.  Therefore, the Board concludes that the 
current 50 percent rating under the schedular criteria 
adequately compensates the veteran for the severe economic 
inadaptability resulting from the symptoms he experiences due 
to the service connected headaches.  Accordingly, the Board 
concludes that an extraschedular evaluation is not warranted 
in this case.


TDIU

A total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2005).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2005).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities with at least one disability rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2005).  Factors to be considered are the veteran's education 
and employment history and loss of use of work- related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2005); see 38 C.F.R. § 
4.19 (2005) (age is not a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

In this case, the veteran's only service connected disability 
is headaches, for which a 50 percent disability evaluation 
has been assigned.  Thus, he does not meet the basic 
schedular criteria for consideration of entitlement to TDIU 
benefits, as the 50 percent rating, standing alone, does not 
satisfy the percentage requirements of 38 C.F.R. § 4.16 (a).  

Nevertheless, the veteran may be entitled to TDIU benefits on 
an extraschedular basis if it is established that he is 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disability.  38 
C.F.R. § 4.16(b) (2005).  In other words, where a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  The fact that a veteran may 
be unemployed or has difficulty obtaining employment is not 
determinative.  The ultimate question is whether the veteran, 
because of service connected disability, is incapable of 
performing the physical and mental acts required by 
employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the veteran has one year of college education.  
His employment history includes working as a supervisor with 
the post office, a clerk supervisor at a distribution center, 
and limited experience as a gardener.  There is no evidence 
that the veteran was ever awarded Social Security 
Administration disability benefits because of an inability to 
maintain employment.  The veteran last worked on a full time 
basis in 1996 and on a part time basis in September 2001.  

Several VA examiners have offered opinions as to the 
veteran's employability.  On VA examination in September 
2002, the VA physician opined that the veteran was employable 
as he was able to perform desk type work.  Most recently, on 
VA examination in November 2004, a different VA physician 
noted that the veteran suffered from mild headaches and it 
was opined that the veteran was fully employable as he was 
able to perform desk type work.  

A VA social worker concluded in November 2004 that the 
veteran suffered from significant industrial inadaptability 
due to headaches and non-service connected PTSD and 
depression.  The social worker did not conclude that the 
service connected headaches caused unemployability.  In fact, 
the social worker noted that the veteran's daily routine 
included caring for his children, working out twice a week, 
and performing his own household chores.  

A statement from the veteran's girlfriend indicates that he 
suffered from severe headaches to include two occasions in 
just over a year when the veteran was incapacitated by 
headaches.  This lay statement is congruent with opinions 
offered by VA physicians as it demonstrates the presence of 
severe chronic headaches that interfere with but do not 
preclude employment.  

The veteran's rather extensive VA outpatient records almost 
exclusively concern treatment for non-service connected 
psychiatric disability.  These records, therefore, underscore 
and support the opinions provided by the VA physicians that 
the veteran does not suffer from unemployability due to the 
service connected headaches as he can perform desk type 
employment that is consistent with his work history.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for TDIU benefits.  




VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met with regard to the claim for TDIU 
benefits as the veteran received VCAA notice in August 2002 
prior to the initial unfavorable AOJ decision in November 
2002.  With regard to the increased rating claim for 
headaches, the veteran received VCAA notice in August 2001 
prior to the initial unfavorable AOJ decision in October 
2001.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in August 2001, August 2002, and March 
2004 as well as a statement of the case in September 2003 and 
a supplemental statement of the case in June 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA treatment records 
have been obtained.  A lay statement has also been associated 
with the claims record.  Accordingly, the Board finds that 
the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with VA examinations in August 2001, September 2002, and 
November 2004.  Two of these medical reports contain opinions 
as to whether the veteran's service connected headaches 
preclude substantially gainful employment.  Also of record is 
a November 2004 VA social and industrial survey which weighs 
in on the issue of the veteran's employability.  The Board 
finds that the evidence currently of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran another VA 
examination, a VA social and industrial survey, or obtaining 
another VA medical opinion.   

The Board finds that every effort has been made to seek out 
evidence helpful to the 
veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a rating in excess of 50 percent for the 
service connected headaches is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


